J-S58014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

SHAMAR ALMAR MCCOWIN,

                            Appellant                    No. 1873 MDA 2014


             Appeal from the Judgment of Sentence March 24, 2014
                  in the Court of Common Pleas of York County
               Criminal Division at No.: CP-67-CR-0003715-2013

BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED NOVEMBER 12, 2015

        Appellant, Shamar       Almar     McCowin,   appeals from the    sentence

imposed following his jury conviction of murder of the second degree,

robbery and criminal conspiracy.          Appellant challenges the sufficiency and

the weight of the evidence. We affirm on the basis of the trial court opinion.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them at length. We note briefly for context and the convenience of

the reader that Appellant’s conviction arose out of the shooting murder of

Edward Green during a carjacking. Mr. Green was homeless and living in his

car.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S58014-15


      Malcolm Bull, formerly Appellant’s best friend, pleaded guilty to the

charges in the present case, (and to an earlier unrelated attempted murder

of Ronald Rhodes, not involving Appellant). Initially uncooperative with the

police, at trial Bull identified Appellant as the shooter of Edward Green. In

exchange for his testimony, the Commonwealth agreed to recommend that

his sentence for both incidents be limited to twenty to forty years’

incarceration.   The court sentenced Appellant to life imprisonment.     This

appeal followed.

      Appellant presents two questions on appeal:

            I. Whether the Commonwealth presented sufficient
      evidence at trial to support convictions for the offenses of
      Murder in the Second Degree, Robbery and Criminal Conspiracy
      to Commit Robbery?

             II. Whether the Appellant’s convictions for Murder in the
      Second Degree, Robbery and Criminal Conspiracy to Commit
      Robbery were against the weight of the evidence presented at
      trial?

(Appellant’s Brief, at 4).

      On appeal, Appellant argues that physical evidence failed to link him to

the crime scene.      He maintains that he was convicted chiefly on the

testimony of Bull, who had previously lied to the police, and who testified in

exchange for a sentence agreement.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Appellant has raised on appeal. The trial


                                    -2-
J-S58014-15


court opinion properly disposes of the questions presented. (See Trial Court

Opinion, 12/22/14, at 15-20) (concluding: (1) both of Appellant’s claims are

waived for failure to state specifically which crimes or elements of the crimes

are being challenged; moreover, (2) the Commonwealth presented sufficient

evidence on each charge to prove all elements of the crimes for which he

was convicted, beyond a reasonable doubt; (3) the jury, which heard about

Bull’s misdeeds, and his sentencing deal, nevertheless could reasonably

have found his testimony credible; and (4) the verdict did not shock the trial

court’s sense of justice).   Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2015




                                     -3-
                                                                                                                                    Circulated 10/29/2015 12:26 PM
1··.J




c:)
J;o,,,




·.. _) -------tt----------------------------------+-
 - .• J
                                                            IN THE COURT OF COMMON PLEAS OF.YORK COUNTY,
                                                                    PENNSYLVANIA CRIMINAL DIVISION



                                               Commonwealth of Pennsylvania                                            CP-67-CR-0003715-2013

                                              vs.                                                              Super. Ct. No. 1873 MDA 2014

                                               Shamar A. McCowin



                                               OPINION PURSUANT TO RULE 1925(a) OF THE PENNSYLVANIA RULES
                                                               OF APPELLATE PROCEDURE

                                                          On February 14, 2014, the Appellant, Shamar McCowin, was found guilty of
                                              Count 3 Robbery, 1 Count 4 Criminal Conspiracy to Robbery, 2 and Count 8 Murder of
                                              the Second Degree.3 The Appellant was sentenced to life imprisonment on March 24,
                                              2014. The Appellant filed a Post-Sentence Motion on April 3, 2014, which we denied
                                              on July 29, 2014. The Appellant filed his initial Notice of Appeal to the Superior
                                              Court on August 4, 2014, docketed at 1318 MDA 2014. On the same day, the


                                              New Counsel.. On August 5, 2014, we appointed Korey Leslie, Esquire, and directed
                                              the Appellant to file his 1925(b) Statement: We granted defense counsel's request to
                                    ..:f'         ~n
                                  - ('...I
               1.
           . .: ~i?__;:.
          ~~.            :~t.:. ..            ex:~ the time to file his Concise Statement on August 28, 2014.
               _ t....,,
                                                                                               Circulated 10/29/2015 12:26 PM
t·-J
r·-.)

r·.J




(._) --------tt----------------------------------1--
'"-~-J
            After some investigation, it became apparent that the failure to comply with Rule
            3517 was due to a miscommunication between the trial court and the appellate court.'
            Attorney Leslie, on behalf of the Appellant, filed a Motion to Reinstate Appeal rights,
            which we granted on October 9, 2014. The Appellant filed his Notice of Appeal to
            the Superior Court on November 5, 2014, which is docketed at 1873 MDA 2014. We
            directed the Appellant to file his Concise Statement, which he did on November 25,
            2014.
                     On appeal he argues that the Commonwealth presented insufficient evidence to
            find him guilty beyond a reasonable .. doubtand that the jury's verdict was against the . .
            weight of the evidence. The testimony presented at the Appellant's trial can be found
            in the original record at Notes of Testimony 2/10-2/14/20.14. Pursuant to Rule
            1925(a) of the Pennsylvania Rules of Appellate Procedure, the following is our
            opinion addressing the Appellant's issues on appeal.


           Factual and ProceduralHistory:
                    In the early morning hours of November 6, 2012, Officer Christopher Roosen
           was dispatched to a residence on West Princess Street in the City of York,
           Pennsylvania. (N.T. 2/10-2/14/2014 at 102). Officer Roosen entered the residence
           and was brought to the back dining room area where he observed the victim, Edward
           Green, lying on the floor. (Id. at 103). Although Officer Roosen was dispatched for a
           shots fired call, he was unable to see any gunshot wounds at that time. (Id. at 103-
           04). While waiting for the ambulance, Officer Roosen attempted to get as much
           information about what happened as possible. (Id. at 104-06). The victim stated that


           efficiently and expeditiously administer the scheduling of argument and submission of cases on appeal. Failure
           to file a docketing statement may result in dismissal of the appeal." Pa. R.A.P. 3517.
           5
             It appears that the Superior Court did not get notice of Attorney Semke's withdrawal and our appointment of
           Attorney Leslie before dismissing Appellant's case.
                                                                     2
                                                                                                             Circulated 10/29/2015 12:26 PM
 1·-._)
 i'·-.)

 r- ~_:i
 C:)




r·-_:,      --------n----------------------------------+-
·-- ... J
                               he was shot in his car, which was parked out back of the residence, and that the two
                               people that shot him had stolen his car. (Id. at I 04). Although the victim did not
                               know the identities of the two people that shot him, he was able to tell Officer Roosen
                               that it was two black males who looked to be "fresh out of diapers." (Id. at 105).
                                       Officer Roosen testified that when the ambulance anived, medical personnel
                               discovered three gunshot wounds. (N.T. 2/10-2/14/2014 at 105). After the victim
                               was taken to the hospital Officer Roosen was able to determine that the victim's car
                               was a 2007 Toyota Camry Hybrid. (Id. at I 06). Lastly, Officer Roosen testified that
                               the west side. of York has been his primary patrol area, and that he has seen the
                               Appellant and his co-defendant, Malcolm Bull, together about a dozen different times.
                               (Id. at 110).
                                      Next, the Commonwealth called Officer Chad Howell. Officer Howell's main
                               responsibility was to meet up with the victim at York Hospital and attempt to gain
                               more information.    (N.T. 2/10-2/14/2014 at 113-14). However, Officer Howell was
                               unable to speak with the victim because he had been taken into surgery, (Id.).                 So, at
                            that time, Officer Howell collected the victim's clothing and belongings as evidence.6
                               (Id. at 114). On cross-examination, Officer Howell testified that he briefly spoke with
                            Toni Hooper, a resident of 448 West Princess Street, and she told him that she
                            believed the victim had been carjacked by two males. (Id. at 116).
                                      The Commonwealth called three more York City Police officers. Officer
                            Jeffrey Gilliland helped with the collection of evidence and the taking of initial
                            statements from witnesses. (N.T. 2/10-2/14/2014 at 119-20). Officer Gilliland did
                            observe some spots of blood in the parking lot, but did not find any shell casings. (Id.
                            at 120). Officer Christopher Perry, who began his shift at 6:00AM on November 6,


                           6
                            Officers found a key FOB in the victim's pants pocket. (N.T. 2/10-2/14/;Wl4 at 113-14). The victim's 2007
                           Camry was a keyless ignition. Without the key FOB the car would not start.
                                                                                3
                                                                                                    Circulated 10/29/2015 12:26 PM
j·-.J
··-,)

 -.
• )
·. __ ;,




\,.) -----11---------------------------------I--
·-.J
                                 2012, was briefed on the situation and began looking for the stolen car while on
                                 regular patrol. (Id. at 123-24). As he was driving down Cookes House Lane, which is
                                 approximately half a block from the crime scene, Officer Perry observed clothing and
                                 other debris strewn about the road. (Id._ at 125-26). Officer Perry did not immediately
                                 recognize the significance of the items until he saw the victim's name on a piece of
                                 mail. (Id. at 126). At that point he requested crime scene technicians to come to his
                                 location. (Id.). Officer Chuck Crumpton was dispatched to the crime scene to assist
                                 other the officers. (Id. at 141-42). Not too long after his arrival, Officer Crumpton
                                 smelled an odd odor. (Id. at 1A3-44). He was unable to identify it, buthe testified _
                                that it smelled like burning rubber or plastic. (Id. at 144). Later that day, around
                                 10:00AM, Officer Crumpton was at the same facility the victim's car was being held
                                at. (Id.). While there he noticed the same smell coming from the victim's car that he
                                smelled hours earlier at the clime scene. (Id. at 144-45).
                                            Detective Matthew Luchko found the victim's stolen car behind 435 West
                                College Street around 8:30AM on November 6, 2012. (N.T. 2/10-2/14/2014 at 133).
                                Detective Luchko testified that the location where the car· was found is about a block
                                from the clime scene. (Id.). Upon opening the door, Detective Luchko testified that it
                                was apparent that someone had tried to set the car on fire. (Id. at 134). While he
                                investigated the car, a woman by the name of Jentilla Maria Peters came out from her
                               house asking if it was his car. (Id. at 135). Detective Luchko informed her that it was
                               not his car, and she later spoke with police. (Id.). On cross-examination, Detective
                               Luchko indicated that from the location of the car you could see the clime scene. (Id.
                               at 137-38).
                                           The Commonwealth called· Officer Ryan Anderson, who was the lead evidence
                               technician. (N.T. 2/10-2/14/2014 at 150). Officer Anderson was called into work
                               around 4:00AM on November 6, 2012. At the actual crime scene, Officer Anderson
                                                                             4
                                                                                                                      Circulated 10/29/2015 12:26 PM
r·-.J
i·· .. )

1·-._)




r·-_:, ------tt------------------------------------1--
'·-.J
                               was unable to find any shell casings, which in his experience usually means a revolver
                               was used. (Id. at 155). With resp~ct to the mail found on Cookes House Lane,
                                                                                                                                   7
                               Officer Anderson noticed that some of the mail contained latent footprints.                             (Id. at
                               159-61). These pieces of mail were sent to the Pennsylvania State Police Crime
                               Laboratory for further analysis. (Id. at 161). While at the victim's autopsy, Officer
                               Anderson collected the following: a sample of the victim's blood, the victim's
                               fingerprints, the victim's fingernail clippings, a sample of the victim's hair, and two
                               projectiles. (Id. at 163). Lastly, Officer Anderson processed the victim's Toyota
                               Camry, which was a keyless ignition vehicle.' (Id. at 167-6&). Upon initial
                               investigation, Officer Anderson noted that someone had tried to set the car on fire.
                               (Id. at 168). He specifically remembered the nauseating smell, and explained that
                              technicians had to wear masks while processing the vehicle. (Id.). The vehicle was
                              processed for fingerprints, and Officer Anderson found 1 7 usable prints that were sent
                              to the Pennsylvania State Police Crime Lab for analysis. (Id. at 169-71). The vehicle
                              was also tested for the presence of gunshot residue, and the results of those tests were
                              sent to RJ Lee Group for analysis. (Id. at 172-74).
                                          On cross-examination, Officer Anderson clarified that more than 17
                              fingerprints were found on the vehicle, but he determined only 17 of those
                              fingerprints were usable. (N.T. 2/10-2/14/2014 at 212-14).
                                         Toni Hooper, a friend of the victim's, testified next. She had known the
                              victim, who she called Pee Wee, for about ayear. (N.T. 2/10-2/14/2014 at 218-19).
                              Ms. Hooper testified that the victim was going through some hard times, so he had
                              been sleeping in his car for the last two months. (Id. at 219-20). On the night of the

                             7
                               Officer Anderson also received a pair of Timberland boots belonging to the Appellant and a pair of Nike
                             sneakers belonging to the co-defendant Malcolm Bull.
                             8 In order to start the vehicle, the operator has to have the key FOB within 3 feet of the vehicle. If the vehicle is

                             already running, and the key FOB is taken out of the 3 foot range, the vehicle will continue to run until it is
                             turned off. The vehicle cannot be restarted unless the key FOB is back within range.
                                                                                      5
                                                                                                 Circulated 10/29/2015 12:26 PM




1_,I   J



t·-.J      -----11------------------~-------------l--
"· ••J
                             homicide, Ms. Hooper testified that she was up in her bedroom playing a game on her
                             computer when she heard gunshots. (Id. at 221-23). She ran to the window and saw
                             two boys around the victim's car. (Id. at 222-23). She saw the victim get out of the
                             driver's side and one of the boys get into the passenger side. (Id. at 223). The other
                             boy came around to the driver's side and shot the victim three more times. (Id.). By
                             the time she ran downstairs Shawn Hamlin, Ms. Hooper's roommate, had already let
                             the victim inside the house. (Id. at 224). Ms. Hooper then called the police. (Id.).
                             Although Ms. Hooper was unable to see who the suspects were, she was able to tell
                             police that they were African-American. (Id. at 225).
                                     On cross-examination, Ms. Hooper stated that she saw two boys running
                             towards the victim's car shooting guns. (N.T. 2/10-2/14/2014 at 232). She also
                             testified that both boys were shooting and that there were two guns. (Id. at 234). Ms.
                             Hooper indicated that no shots were fired from the passenger door area; all shots were
                             fired while the boys were running towards the car. (Id. at 235). However, she did
                             state that the events of that night happened very fast. (Id. at 236).
                                     The next witness for the Commonwealth was Kenneth Chambers, Ms.
                             Hooper's boyfriend and friend of the victim. Mr. Chambers had known the victim for
                             approximately a year, and had offered to let the victim stay in the house rent free, but
                             the victim was too proud to accept. (N.T. 2/10-2/14/2014 at 245-46). On the night of
                             the homicide, Mr. Chambers was up in the bedroom with his girlfriend. (Id. at 247).
                            Unlike his girlfriend, Mr. Chambers did not see any gunshots, but he did see two
                            males get into the victim's car. (Id. at 247-48). Mr. Chambers went downstairs and
                            saw the victim lying on the floor. (Id. at 249-50).
                                    On cross-examination, Mr. Chambers admitted that his eyesight is not very
                            good. (N.T. 2/10-2/14/2014 at 251). He also testified that he did not actually see two
                            people get into the car, but he did see two doors close. (Id. at 252).
                                                                         6
                                                                                            Circulated 10/29/2015 12:26 PM




]·-_) ----------rr------------,--------,---~-------------------l---
" .. _J
                                  Shawn Hamlin, a friend of the victim's for about 30 years, testified for the
                       Commonwealth.          (N.T. 2/10-2/14/2014 at 273-74). He did not actually see the
                       homicide, but he did hear gunshots and the victim yelling outside of the door. (Id. at
                       276). He let the victim inside and the victim repeatedly said "they shot me." (Id.).
                       Mr. Hamlin could not see any bullet holes, but he did see blood. (Id.). On cross-
                       examination, Mr. Hamlin testified thathe told the police he thought the shooter might
                       have been someone who knew the victim's routine because the victim did the same
                       thing every night. (Id. at 278).
                               The Commonwealth also called Jentilla MariaPeters. Ms. Peters, who goes by
                       Maria, lived in the house where the victim's car was found. (N.T. 2/10-2/14/2014 at
                       259-61). She stated that the car was not in her driveway when she went to bed around
                       10:00PM on November 5, 2012, but that she saw it in her driveway around 8:00AM
                       on November 6, 2012. (Id. at 261). Ms. Peters remembered waking up in the middle
                       of the night, around 2:00AM, because she heard rattling on the side of her house. (Id.
                    at 262). She got out of bed and looked out her bedroom window, which is located in
                    the front of the house.9 (Id.). With some hesitation, Ms. Peters told the jury that she
                    saw two individuals running from her porch. (Id. at 262-63). Although she did not
                    recognize one of the individuals, she did recognize the co-defendant Malcolm Bull.
                    (Id. at 263). On cross-examination, Ms. Peters indicated that she did not want to be
                    testifying, and that she was not 100% sure of anything. (Id. at 267-68). She also
                    stated that she knew Malcolm Bull because that summer she saw him running down
                   the street shooting a gun. (Id. at 269).
                              Dr. Michael Johnson, a forensic pathologist, performed the autopsy on the
                   victim. (N.T. 2/10-7/14/2014 at 287). After explaining normal protocol for
                   performing an autopsy, Dr. Johnson testified that the victim's cause of death was

                   9
                       Ms. Peters' driveway is located in the back of her house.
                                                                             7
                                                                                            Circulated 10/29/2015 12:26 PM
1·, __ )

,·,.,_)
!·~-)
C)




,.__:, -----11-----------------------------------+-
"--.J
                       multiple gunshot wounds. (Id. at 288-90, 298). Specifically, the victim was shot
                       three times: once in the torso, once in the left hand, and once in right leg/thigh. (Id. at
                       290). The bullet that entered the victim's torso traveled through the right side of the
                       victim's body hitting the diaphragm, liver, and heart. (Id. at 291). However, that
                       bullet was not recovered from the heart; it was actually recovered from the victim's
                       kidney. (Id. at 292). Dr. Johnson explained that if the bullet is small enough it can
                       enter the blood stream and be pumped to other areas of the body. (Id.). Lastly, Dr.
                       Johnson testified that the victim suffered injuries to vital parts of the body. (Id. at
                       299). On cross-examination, Dr. Johnson stated that he could not tell how far away
                      the gun was from the victim when he was shot. (Id. at 299-300).
                               The next two Commonwealth witnesses, Julia Patterson and Corporal Randy
                      Mocello, were admitted as experts without objection. Julia Patterson, a forensic
                      scientist, received six samples taken from the passenger side of the victim's car.
                      (N.T. 2/10-2/14/2014 at 310). It was her job to test these samples for the presence of
                      gunshot residue. (Id. at 309-10). Ms. Patterson explained that in order to definitively
                      determine that gunshot residue is present, three components must be present. (Id. at
                      308). Of the six samples tested, all six had at least one component, but none of the six
                      had all three components. (Id. at 311-12). However, Ms. Patterson testified that the
                      components that were available were consistent with gunshot residue. (Id. at 312-13).
                      She also stated that a fire would not leave these particular components. (Id. at 314).
                              Corporal Randy Mocello, is employed by the Pennsylvania State Police as a
                      latent print exaininer. (N. T. 2/10-2/14/2014 at 316). He was given numerous latent
                      fingerprints and foot impressions to examine and compare to known samples. (Id. at
                      328). Out of the latent fingerprints submitted to Corporal Mocello, he was able to
                      find 11 of them belonged to the victim, 4 belonged to the co-defendant Malcolm Bull,
                      and 4 were inconclusive. (Id. at 331-32). Corporal Mocello also analyzed several
                                                                   8
                                                                                                      Circulated 10/29/2015 12:26 PM
t·-.)

!·-.)

i'·._)




r· . __ :, -----11---------------c--------------------l---
"· ..J
                                 pieces of mail containing shoe impressions. (Id. at 334). To compare impressions, he
                                 was given Timberland boots belonging to the Appellant and Nike sneakers belonging
                                 to the co-defendant Malcolm Bull. (Id. at 335). After comparing the sneakers to the
                                 impressions found, Corporal Mocello was able to eliminate them as a source for
                                 making the impression. (Id. at 335-36).. However, Corporal Mocello was able to
                                 make a limited association between a couple of the impressions and the Appellant's
                                 Timberland boots. (Id. at 336).
                                             On cross-examination, Corporal Mocello told the jury that when it comes to
                                 fingerprints no two are the same; there is either an absolute identification or there is
                                no identification at all. (N.T. 2/10-2/14/2014 at 345-46). · He also testified that the
                                prints belonging to Malcolm Bull were lifted from the passenger side of the victim's
                                vehicle. (Id. at 347-48).
                                            York City Police Officer Richard Peddicord, a member of the United States
                                Marshal Warrant Detail Task Force, testified that he was searching for the co-
                                defendant Malcolm Bull on November 13, 2012. (N.T. 2/10-2/14/2014 at 370-71).
                                Officers received information on the co-defendant's whereabouts and proceeded to
                                that location. (Id. at 3 71-72). Officers found the co-defendant in a second floor
                                closet; the Appellant was in the closet with him. (Id. at 372). On cross-examination,
                                Officer Peddicord explained that Malcolm Bull was arrested on felony drug charges,
                                while the Appellant was arrested for failing to pay costs and fines. (Id. at 370, 373).
                                            The next witness for the Commonwealth wasthe co-defendant Malcolm Bull.
                               He testified that on the night of the homicide, he and the Appellant were walking back
                               to Appellant's house when they noticed a white car with the music playing. (N.T.
                               2/10-2/14/2014 at 378-79). According to Mr. Bull, it was the Appellant who wanted
                               "to go check it out," which meant he wanted to rob the man sleeping in the car. (Id. at
                               379-80). Mr. Bull stated that the Appellant walked up to the passenger side door,
                                                                               9
r..:,.
                                                                                             Circulated 10/29/2015 12:26 PM
t··...)
r··. _:,




- ... J
                opened it, and started shooting. (Id. at 380). Mr. Bull testified that while this was
            happening he was standing by the trunk of the car. (Id.). He said that the victim
            exited the car and the Appellant shot
                                               .,
                                                  him one more time before getting in the driver's
            side. (Id. at 381-82). Mr. Bull got in the passenger side and the Appellant drove
            away. (Id. at 382). He said they drove over to Cookes House Lane and began going
            through the victim's belongings to see if there was anything of value. (Id. at 382-83).
            While doing this, the Appellant was throwing unwanted clothes and papers onto the
            street. (Id. at 383).
                       Mr. Bull testified that after the two looked through the car, he got intothe
            driver's side and drove the car to College Street where he parked it in someone's
            driveway. (N.T. 2/10-2/14/2014 at 384-85). He said the Appellant lit the car on fire
            and the two ran to the Appellant's house. (Id. at 385, 387). Mr. Bull also told the jury
            that they could see the cops responding to the crime scene when they ditched the
           victim's car in Ms. Peters' driveway. (Id. at 389).
                      The next line of questioning revolved around the gun the Appellant used to
           shoot the victim. Mr. Bull admitted that he had the gun earlier that day and he used it
           to shoot an individual named Ronald Rhoades. (N.T. 2/10-2/14/2014 at 389).10
           When asked who owned the gun, Mr. Bull said that both he and the Appellant owned
           the gun. (Id.).
                      After being arrested on the felony drug wan-ant, Mr. Bull testified that he was
           initially uncooperative with respect to the shooting iii this case. (N.T. 2/10-2/14/2014
           at 392). However, he was fully willing to admit to shooting Ronald Rhoades. (Id. at
           393). Mr. Bull testified that he did not want to talk about this case because he did not




           10
                Mr. Bull was charged with Attempted Homicide for that shooting. See CP-67-CR-8261-2012.
                                                                10
                                                                                                        Circulated 10/29/2015 12:26 PM

;-,__:,

r-. _:,




r,_)      --------tt------------------------------------1--
••••J
                  want to get the Appellant, or himself, in trouble.11 (Id. at 393-94). A few days later,
                      at the request of Mr. Bull's girlfriend, detectives came to visit him in York County
                  Prison. (Id. at 394). At this point, Mr. Bull did not have any kind of deal secured in
                  exchange for his testimony. (Id. at 395). The story Mr. Bull told detectives was
                  essentially the same story he testified to with one exception; Mr. Bull said that after
                  driving the car to Cookes House Lane, he left and the Appellant called him later and
                  that is when they drove the car over to College Street to dump it. (Id.). A deal was
                  still not offered to Mr. Bull at this time. (Id.).
                            Mr. Bull admitted that after pointing the finger at the Appellant, he later
                  retracted his statement. (N.T. 2/10-2/14/2014 at 396). He did this by writing out a
                  statement in prison and having it notarized. (Id.). However, he stated that someone
                  else told him what to write and he just copied it. (Id.). Mr. Bull gave this letter to the
                 Appellant's brother and that is how the statement got to the District Attorney's office.
                 (Id. at 397).
                            It was not until this written 'statement that Mr. Bull was offered a deal in return
                 for his testimony. (N.T. 2/10-2/14/2014 at 400-01). In exchange for his truthful
                 testimony against the Appellant, Mr. Bull would plead guilty to both the Attempted
                 Homicide of Ronald Rhoades and the present case. (Id. at 401). The Commonwealth
                 would then agree that his sentence would be capped at 20 to 40 years incarceration.
                 (Id.).
                            On cross-examination, defense counsel questioned Mr. Bull extensively
                 regarding his prior lies to the police. (N.T. 2/10-2/14/2014 at 412, 420-39).12

                 11
                    His initial statement to police was that he was on another street when he heard gunshots and ran to a friend's
                 house. (N.T. 2/10-2/14/2014 at 393). On his way home from his friend's house, he walked down Cookes
                 House Lane and saw all the victim's belongings. (Id. at 393-94). He touched some of those items and that is
                 how his fingerprints were found. (Id.).
                 12
                    Mr. Bull made inconsistent statements regarding ownership of the gun, the Appellant's shoes, his
                 whereabouts on the day of the homicide, and whether he drove the victim's car that night.
                                                                         11
                                                                                                       Circulated 10/29/2015 12:26 PM




f• .. _)   ------it--------------------------------+-
'·.J
                                  Defense counsel also questioned Mr. Bull about the shooting of Ronald Rhoades. Mr.
                                  Bull testified that he shot Rhoades in broad daylight with at least three witnesses. (Id.
                                  at 418-19). After stating he did not know whether Rhoades had lived, he testified that
                                  he went about his day; he was not worried at all and it was "sheer luck" he did not kill
                                  Rhoades. (Id. at 419-20, 429). Mr. Bull also maintained that he did not know the
                                  victim even though his brother Raymond worked with him. (Id. at 420). He also
                                  testified that he was not afraid of doing a life sentence for something he did, but he
                                 was not going away for life for something he did not do. (Id. at 435). Lastly, Mr.
                                 Bull testified that during his interrogation the police told him that the Appellant would
                                 blame him if he did not flip first. (Id. at 439).
                                           On redirect, Mr. Bull admitted that he paid for the gun, but that both he and the
                                 Appellant used the gun for protection. (N.T. 2/10-2/14/2014 at 443). Mr. Bull
                                 testified that while he was trying to save himself from life in prison, he was telling the
                                 truth. (Id.). On recross, Mr. Bull stated he went to the Appellant's house after he shot
                                 Rhoades. (Id. at 445). He admitted to telling the Appellant and his family that he just
                                 shot someone, but he denied saying he told the Appellant's father he needed a car to
                                 get out of town. (Id. at 445-46).
                                          The last witness for the Commonwealth was York City Detective George
                                 Ripley. He was the lead investigator on both the Rhoades attempted homicide and the
                                 homicide in this case. (N.T. 2/10-?/14/2014 at 448). Detective Ripley, who
                                 interviewed Malcolm Bull, testified that Mr. Bull never verbally indicated the
                                 Appellant was not involved in the homicide, but he did write a letter to that effect.
                                 (Id. at 457). On cross-examination, Detective Ripley testified that it was likely
                                investigators who first brought up the Appellant's name, not Malcolm Bull. (Id. at
                                463-64). In fact, in Mr. Bull's initial statement to detectives he repeatedly insisted


                                                                              12
                                                                                  Circulated 10/29/2015 12:26 PM

r· -, J

1·· .. _:,

c:)




··--
 ·-.J
              that the Appellant was not with him in the early morning hours of November 6, 2012.
              (Id. at 463).
                     The Commonwealth rested, and the defense called Derek Trone. Mr. Trone,
             who works for York County Prison, notarized Malcolm Bull's letter that denied the
             Appellant's involvement in the crime. (N.T. 2/10-2/14/2014 at 479-80). Mr. Trone
             testified that he verified Malcolm Bull's identity by his prison wristband and asked
             him if this statement was his. (Id. at 480). According to Mr. Trone, Malcolm Bull
             said it was his statement and that it was true to the best of his knowledge. (Id. at 480-
             81 ). On cross-examination, Mr.. Tronesaid it was not his job to ask how the words
             got on the paper. (Id. at 482).
                     The defense called Azmire McCowin, the Appellant's brother. He testified
             that he never asked or threatened Malcolm Bull to write the letter. (N.T. 2/10-
             2/14/2014 at 485). He stated that Malcolm Bull approached him while the two were
             incarcerated in York County Prison and said that he wanted to retract his statements
             implicating the Appellant. (Id. at 484). Azmire told Malcolm Bull that if he wrote it
             in a letter, he would send it to his grandfather. (Id.). On cross-examination, Azmire
             did admit that he did not want to see his brother get in trouble. (Id. at 486).
                     Marquez McCowin, the Appellant's brother, testified next for the defense.
             Marquez was at his brother's house the night of the homicide. (N.T. 2/10-2/14/2014
             at 489). He testified that when he-got to his brother's around 6:00PM or 7:00PM
             Malcolm Bull was already there, along with a few other people. (Id.). Marquez said
             that Malcolm Bull was talking about shooting Ronald Rhoades earlier that day and
             that he was looking for a way out of town. (Id. at 490-92). Marquez was shown a
             picture of the victim's car, which he said he recognized. (Id. at 492). He also said
             that pretty much everyone he knows, including Malcolm Bull, wears Timberland
             boots. (Id. at 495). On cross-examination, Marquez was.unable to recall the model or
                                                         13
                                                                                          Circulated 10/29/2015 12:26 PM


t-.J
r·· .. J
c:)
,r::,_
r--'-·




t·-__:,    -------tt-----------------------------------1--
'·-.J
                       any unique features about the victim's car other than that it was white. (Id. at 496-
                      98).
                              The last defense witness was Sequita Brown, the mother of the Appellant's
                      child. (N.T. 2/10-2/14/2014 at 501).    She was also at the Appellant's house on the
                      night before the homicide. (Id.).   She specifically remembered that day because she
                      and the Appellant had a fight over their son staying the night with his father. (Id. at
                      503). On cross-examination, Ms. Brown testified that she left around midnight and
                      that Malcolm Bull was still at the Appellant's house when she left. (Id. at 505-06).
                             The defense rested, the attorney's gave their closing arguments, and the jury
                      was instructed. The jury returned verdicts of guilty on Count 3 Robbery, Count 4
                      Conspiracy to Commit Robbery, and Count 8 Second Degree Murder. (N.T. 2/10-
                      2/14/2014 at 625). The Appellant was sentenced to a term of life imprisomnent on
                      March 24, 2014. He filed a Post-Sentence Motion on April 3, 2014, which we denied
                      on July 29, 2014.
                             The Appellant filed his initial Notice of Appeal to the Superior Court on
                      August 4, 2014, docketed at 1318 MDA 2014. On the same day, the Appellant's
                      attorney, Marc Semke, Esquire, filed a Motion to Withdraw and Appoint New
                      Counsel. On August 5, 2014, we appointed Korey Leslie, Esquire, and directed the
                      Appellant to file his 1925(b) Statement. We granted defense counsel's request to
                      extend the time to file his Concise Statement on August 28, 2014.
                             On September 25, 2014, the Superior Court dismissed the case for failure of
                      defense counsel to comply with Pennsylvania Rule of Appellate Procedure 3517.
                      After we looked into the matter, it became apparent that the failure to comply with
                      Rule 3517 was due to a miscommunication between the trial court and the appellate
                      court. Attorney Leslie, on behalf of the Appellant, filed a Motion to Reinstate Appeal
                     rights, which we granted on October 9, 2014. The Appellant filed his Notice of
                                                                 14
r-:,.
                                                                              Circulated 10/29/2015 12:26 PM
/·-.)
/'·--i
/'·-_)
r·--~

r+
.f:o.




·-J
          Appeal to the Superior Court on November 5, 2014, which is docketed at 1873 MDA
          2014. We directed the Appellant to file his Concise Statement, which he did on
         November 25, 2014.


         Issues:
             I.       Did the Commonwealth present sufficient evidence to establish each
                      element of each count beyond a reasonable doubt?
             IL       Were the jury's guilty verdicts against the weight of the evidence?


         Discussion:
                  Sufficiency of the Evidence:
                  As a preliminary matter, it should be noted that "when challenging the
         sufficiency of the evidence on appeal, the "[a]ppellant's [court ordered Pa. R.A.P.
         1925(b) concise] statement must specify the element or elements upon which the
         evidence was insufficient in order to preserve the issue for appeal." Commonwealth
         v. Gibbs, 981 A.2d 274, 281 (Pa. Super. Ct. 2009). If the.appellant fails to conform to
         the specificity requirement, the claim is waived. Id. In the present case, the
         Appellant's 1925(b) Statement states "Mr. McCowin, the appellant, avers that his
         convictions were against the weight of the evidence and sufficiency of the evidence
         presented at trial." 11/25/2014. It is our opinion that this statement is not sufficiently
         specific. It does not state which crimes or elements of a crime are being challenged.
         However, we will analyze the Appellant's arguments anyway.
                  The standard of review for an appellate court reviewing a sufficiency of the
         evidence claim is well settled:
                  'The standard we apply in reviewing the sufficiency of the evidence is
                  whether viewing all the evidence admitted at trial in the light most
                  favorable to the verdict winner, there is sufficient evidence to enable the
                                                      15
                                                                                                    Circulated 10/29/2015 12:26 PM
t·._)




C:)




r-·._)   --------n-------------:'-----------------------l-
'·-.1
                                        fact- finder to find every element of the crime beyond a reasonable
                                        doubt. In applying [the above] test, we may not weigh the evidence and
                                        substitute our judgment for the fact-finder. In addition, we note that the
                                        facts and circumstances established by the Commonwealth need not
                                        preclude every possibility of innocence. Any doubts regarding a
                                        defendant's guilt may be resolved by the fact-finder unless the evidence
                                        is so weak and inconclusive that as a matter of law no probability of fact
                                        may be drawn from the combined circumstances. The Commonwealth
                                        may sustain its burden of proving every element of the crime beyond a
                                        reasonable doubt by means of .wholly circumstantial evidence.
                                        Moreover, in applying the above test, the entire record must be
                                        evaluated and all evidence actually received must be considered.
                                        Finally, the trier of fact while passing upon the credibility of witnesses
                                        and the weight of the evidence produced, is free· to believe all, part or
                                        none of the evidence.'


                              Commonwealth v. Charlton, 902 A.2d 554, 563 (Pa. Super. Ct. 2006) ( quoting
                              Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super. Ct. 2001).
                                        The Appellant was convicted of Second Degree Murder, which is defined as
                              "(b) Murder of the second degree.--A criminal homicide constitutes murder of the
                              second degree when it is committed while defendant was engaged as a principal or an
                              accomnlice in the perpetration of a felonv." 18 Pa. C.S.A. § 2502(b ). The phrase
                              "perpetration of a felony'' is defined as "[t]he act of the defendant in engaging in or
                              being an accomplice in the corrunission of, or an attempt to commit, or flight after
                              committing, or attempting to commit robbery .... " 18 Pa. C.S.A. § 2502(d). The
                              "principal" is "a person who is the actor or perpetrator of the crime." 18 Pa. C.S.A. §
                              2502(d). The Appellant was also convicted of Robbery, which is defined as "(a)
                              Offense defined.--(1) A person is guilty of robbery if, in the course of committing a
                              theft, he: (i) inflicts serious bodily injury upon another."   18 Pa. C.S.A. §
                              3 70 I ( a)(l )(i).


                                                                           16
r-~
                                                                                                         Circulated 10/29/2015 12:26 PM
t·-_}


,.._:.
t··_:,



J::,.
,"'·

, . . ) -------n-----------------------------------4--
,,._j
                                  The Commonwealth presented sufficient evidence to allow a jury to find each
                           element of the above offenses beyond a reasonable doubt. First, there is no question
                           that the victim, Edward Green, was killed while the suspects stole his car. Second,
                           the testimony of Toni Hooper, Kenneth Chambers, and Shawn Hamlin establish that
                           two people were involved the night the victim was killed . 13 Jentilla Maria Peters, the
                           woman who owned the house where the victim's car was found, saw the co-defendant
                           Malcolm Bull and another individual running from her house. Officer Christopher
                           Roosen testified that he had seen Malcolm Bull and the Appellant together on
                       numerous occasions, and Officer Peddicord, the arresting officer, found the two
                       hiding out in a closet. Malcolm Bull also testified that he and the Appellant were
                       good friends.
                                 Although Mr. Bull initially lied to police about the events surrounding the
                       homicide, he not only lied about his involvement, but the Appellant's involvement as
                       well. It was not until the police began putting the pieces of the puzzle together that
                       Mr. Bull began telling the truth. Eventually he admitted to being present and helping
                       the Appellant steal the victim's car. It is important to note that Mr. Bull did all of this
                       without the benefit of a plea deal."
                                 Although the only witness definitively placing the Appellant at the crime scene
                       was Malcolm Bull, a reasonable jury could have believed his testimony. That
                       testimony established that the Appellant, while stealing the victim's car, inflicted
                       serious bodily injury by shooting and killing the victim. Thus, there was sufficient
                       evidence to support a Robbery conviction. Because that Robbery resulted in a death,
                      the Commonwealth also presented sufficient evidence to support a Second Degree
                      Murder conviction. Even if the jury did not believe the Appellant was the actual

                      13
                        The victim himself said "they shot me" repeatedly.
                      14
                        As previously mentioned he did receive a sentence of20-40 years in exchange for his truthful testimony
                      against the Appellant. This agreement was at the insistence of Mr. Bull's attorney.
                                                                             17
                                                                                                        Circulated 10/29/2015 12:26 PM

 r··._..i

r-·--'
r·._:,




1·· ...)    -----11---------------------------------l-
'· .. J
                                     shooter, the testimony established that he was at the very .least an accomplice to the
                                     perpetration of a felony. The standard is clear: the Commonwealth "need not preclude
                                     every possibility of innocence."   Charlton, 902 A.2d at 5 63. Therefore, the
                                     Commonwealth presented sufficient evidence to establish guilt beyond a reasonable
                                     doubt on both Robbery and Second Degree Murder.
                                               Lastly, the Appellant was convicted of Conspiracy to Commit Robbery, which
                                     is defined as
                                               (a) Definition of conspiracy.--A person is guilty of conspiracy with
                                                   another person or persons to commit a crime if with the intent of
                                                   promoting or facilitating its commission he: (1) agrees with such
                                                   other person or persons that they or one or more of them will
                                                   engage in conduct which constitutes such crime or an attempt or
                                                   solicitation to commit such crime.

                                     18 Pa. C.S.A. § 903(a)(l).   As previously mentioned, the Commonwealth established
                                    that the Appellant committed the crime of Robbery. Mr. Bull testified that as he and
                                    the Appellant were walking down the street, the Appellant stated he wanted to rob the
                                    victim who was sleeping in his car. Mr. Bull followed the Appellant to the victim's
                                    car where he witnessed the Appellant shoot the victim. The two got into the victim's
                                    car and drove away. This testimony establishes that Mr. Bull and the Appellant had
                                    an agreement to commit a robbery; therefore, the Commonwealth presented sufficient
                                    evidence.
                                              While we may have reservations about the deal made with Malcolm Bull in
                                    exchange for his testimony, the jury was well aware of this deal and his misdeeds. It
                                    was the jury who observed Mr. Bull while he testified and the jury is free to believe
                                    all, part, or none of a witness's testimony. Charlton, 902 A.2d at 563. The jury could
                                    have believed all of Malcolm Bull's testimony, which would mean the Appellant was
                                    the one who shot the victim. Or, the jury could have believed part of Mr. Bull's

                                                                                18
                                                                                             Circulated 10/29/2015 12:26 PM



1··~.)




:, . _:, --------n------------------------------------4---
'---J
                        testimony. For example, the jury could have believed that the Appellant was present
                        at the crime scene, but that it was Malcolm Bull who pulled the trigger. Either way,
                        the Appellant was still at the very least present, which makes him guilty of the above
                        crimes. Therefore, the Commonwealth presented sufficient evidence on each charge
                        to prove each element beyond a reasonable doubt.


                                 Weight of the Evidence:
                                The Appellant argues that the jury's guilty verdicts were against the weight of
                       the evidence; we disagree. An appellate court reviewing a weight of the evidence
                       claim uses the following standard of review:
                                 'The weight of the evidence is exclusively for the finder of fact who is
                                 free to believe all, part, or none of the evidence and to determine the
                                credibility of the witnesses. An appellate court cannot substitute its
                                judgment for that of the finder of fact. Thus, we may only reverse the
                                lower court's verdict if it is so contrary to the evidence as to shock one's
                                sense of justice. Moreover, where the trial court has ruled on the weight
                                claim below, an appellate court's role is not to consider the underlying
                                question of whether the verdict is against the weight of the evidence.
                                Rather, appellate review is limited to whether the trial court palpably
                                abused its discretion in ruling on the weight claim.'

                       Commonwealth v. Charlton, 902 A.2d 554, 561 (Pa. Super. Ct. 2006) (quoting
                       Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003)).
                               The Appellant filed a Post-Sentence Motion challenging the weight of the
                       evidence on April 3, 2014. After a hearing, we denied Appellant's weight of the
                      evidence claim finding that a reasonable jury could have found Malcolm Bull's
                      testimony credible and to do so did not shock the Court's sense of justice. Order,
                      7/29/2014. As stated previously, defense counsel highlighted Malcolm Bull's many
                      shortcomings, but this is not reason enough to conclude that the jury's verdicts were

                                                                    19
                                                                                      Circulated 10/29/2015 12:26 PM

!·-_)




{})



f ... )   --------tt----------------------------------1--
'·-._j
                   against the weight of the evidence; The jury does not have to like the witnesses in a
                   trial in order to find their testimony credible. Further, Mr. Bull's version of events
                   was corroborated by the physical evidence; components consistent with gunshot
                   residue were found on the passenger side of the vehicle and foot impressions found on
                   the victim's mail were consistent with the Timberland boots the Appellant owned.
                   The physical evidence coupled with the testimony of Toni Hooper, Kenneth
                   Chambers, Shawn Hamlin, and Jentilla Maria Peters could have led a reasonable jury
                   to believe Malcolm Bull. Therefore, this Court did not abuse its discretion when we
                   denied Appellant's Post-Sentence Motion, and the jury's verdicts were not against the
                   weight of the evidence.


                   Conclusion:
                           We admit that the Commonwealth's case against Appellant rested in large part
                   on the testimony of Malcolm Bull. Although Mr. Bull had some motivation to lie, the
                   basics of his testimony were corroborated by the other evidence presented by the
                   Commonwealth. Therefore, we respectfully submit that the Appellant's arguments
                   are without merit.




                   Date:
                                                                           Richard K. Renn, Judge




                                                             20